                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiffs,                                 4:18CR3088

      vs.
                                                                 ORDER
ASIYADETH JIMENEZ CASTELLON,

                   Defendant.


      Defendant Castellon has moved to continue the pretrial motion deadline, (Filing
No. 365), because Defendant and defense counsel need additional time to consider
Defendant’s options, fully review the discovery received, and decide whether pretrial
motions should be filed. The motion to continue is unopposed by the government.
Based on the showing set forth in the motion, the court finds the motion should be
granted. Accordingly,

      IT IS ORDERED:

      1)     Defendant’s motion to continue, (Filing No. 365), is granted.

      2)     Defendant Castellon’s pretrial motions and briefs shall be filed on or
             before March 15, 2019.

      3)     The ends of justice served by granting Castellon’s motion to continue
             outweigh the interests of the public and the defendants in a speedy trial,
             and as to all defendants, the additional time arising as a result of the
             granting of the motion, the time between today’s date and March 15, 2019
             shall be deemed excludable time in any computation of time under the
             requirements of the Speedy Trial Act, because although counsel have
             been duly diligent, additional time is needed to adequately prepare this
             case for trial and failing to grant additional time might result in a
             miscarriage of justice. 18 U.S.C. § 3161(h)(1), (h)(6) & (h)(7). Failing to
             timely object to this order as provided under this court’s local rules will be
             deemed a waiver of any right to later claim the time should not have been
             excluded under the Speedy Trial Act.

      January 24, 2019.
                                                BY THE COURT:
                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
